      2:21-cr-00506-CRI   Date Filed 08/11/21   Entry Number 6    Page 1 of 1




              IN THE DISTRICT COURT OF THE UNITED STATES
                      DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

UNITED STATES OF AMERICA              )CRIMINAL NO:     a:d,\-c,-5~
                                      )
              v.                      )              ORDER FOR
                                      )            BENCH WARRANT
ANTWAN XAVIER GRANT,                  )
a/k/a "Twan"

      The Clerk of Court is hereby directed to issue a warrant for

the above-named defendant, ANTWAN XAVIER GRANT,                  as requested by

the United States Attorney.         Amount and conditions of bond to be

set by the judicial officer before whom the defendant initially

appears.




Charleston, South Carolina
August   \\ , 2021

M. RHETT DEHART
ACTING UNITED STATES ATTORNEY




By:

      Assi tant United States Attorney
      151 Meeting Street
      Post Office Box 978
      Charleston, South Carolina 29402
      Telephone: (843) 727-4381
      Email Address: John.Sowards@usdoj.gov
                                                                                   .,
